KERN, Associate Judge,
dissenting:
I am unable to agree with the majority that upon the facts of this case “it was an abuse of discretion ... [for the trial court] to deny the motion to vacate.”
The record reflects that, after the landlord filed its complaint for possession and the tenant filed her answering Counterclaim for rent paid in the past and her Claim for Recoupment of rent asserted to be then due and owing, the trial court ordered the tenant, pendente lite, to pay her rent each month thereafter into the Court Registry.
The record further reflects that subsequent to the entry of such protective order by the court, the tenant was late with her payments for two months and then failed altogether to make her payments for the next three months. The landlord then moved to strike her pleadings and for a judgment by default. When the tenant’s counsel was called before the court to explain why this should not be done, her counsel proffered that she “has not been able to obtain a normal source of income that she had available to her” because of an injury suffered. (Record at 7.) Such an explanation was deemed unsatisfactory to explain away her flaunting the court’s order — perhaps in light of her earlier statement under oath and in writing that her sole source of income was a monthly public assistance payment, which is a source of income that presumably is immune from suspension or revocation even when the recipient thereof suffers an injury.
The majority, in reversing the trial court, is impressed by the fact that at the hearing the tenant offered up for payment to the Registry three months’ worth of back rental payments in order to stave off the striking of her pleadings and entry of judgment by default. I am not so persuaded given the high-volume workload of the Landlord and Tenant Branch and the consequent need to avoid protracting its summary proceedings unduly by allowing litigants to ignore with impunity court orders.
This court, by permitting the parties in this case to play fast and loose with the mandate of the trial judge, sets an undesirable precedent for the future. In this connection, I find comments in a recent opinion of Judge Schwelb of the trial court, pertinent. In Arthur E. Morrissette Real Estate v. Audrey Hunt, D.C.Super.Ct., 109 Wash.D.L.Rep. 901 (May 11, 1981), he states:
*27The issuance of a protective order requiring a tenant to pay an amount equal to the agreed upon monthly rent, or sometimes a lesser amount into the registry of the Court has become the norm rather than the exception in the Landlord and Tenant Branch. [Id. at 901.]
* * * * * *
Although protective orders are entered in the thousands every year, there remains little in the way of reported appellate precedent to guide the trial judge with respect to the appropriate remedy, if any, where a tenant fails to make one or more of the required payments into the registry. [Id. at 904; footnote omitted.]
* * * * * *
Proceedings in the Landlord and Tenant Branch are of a summary nature, and time is of the essence. In Mendes v. Johnson, D.C.App., 389 A.2d 781 (1978), our Court of Appeals held that the availability of “a summary procedure whereby a landlord could quickly reacquire possession from a defaulting tenant with the aid of judicial process” justified the abrogation of the common law right of self-help and the rejection of precedents holding that such right had been preserved. [Id. at 906, quoting Mendes v. Johnson, supra at 783.]
Our insistence in this and all other landlord-tenant proceedings that the trial court’s orders be obeyed would surely not impinge upon due process. The Supreme Court has recognized the unique character of landlord-tenant proceedings and the concomitant need for the fashioning of a mechanism such as the protective order to serve the public interest. Thus, the Court said:
There are unique factual and legal characteristics of the landlord-tenant relationship that justify special statutory treatment inapplicable to other litigants. The tenant is, by definition, in possession of the property of the landlord; unless a judicially supervised mechanism is provided for what would otherwise be swift repossession by the landlord himself, the tenant would be able to deny the landlord the rights of income incident to ownership by refusing to pay rent and by preventing sale or rental or someone else.... Speedy adjudication is desirable to prevent subjecting the landlord to undeserved economic loss and the tenant to unmerited harassment and dispossession. [Lindsey v. Normet, 405 U.S. 56, 72-73, 92 S.Ct. 862, 873-874, 31 L.Ed.2d 36 (1972).]
I suggest that when a party ignores for at least three months, and arguably five months, the trial court’s protective order in a landlord-tenant possessory action we do a grave disservice to the parties, the trial judges, and the many other litigants awaiting their day in this unique court by allowing a party to start over again. This particular court’s ability to render justice to all litigants in the future with the appropriate action is undermined by what we have done today.
I respectfully dissent.